internal_revenue_service number release date index number ------------------------------------ ---------------------------------------- ----------------------------------------- -------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b1 plr-137485-04 date date -------------- ----------------- ----------------- -------------------------------- ------------------------------------ legend x -------------------------------------------------- y date date date dear -------------- correspondence written on behalf of x requesting relief for an inadvertent invalid subchapter_s_election under sec_1362 of the internal_revenue_code code facts an s_corporation_election effective date it was discovered that at the time of the s_corporation_election a portion of the stock of x was held by an ineligible shareholder y on or about date x was informed by its tax advisors of the invalid election to rectify the situation the stock owned by y was transferred to an eligible shareholder on date you have represented that the facts are as follows x is a corporation that made this letter responds to the letter dated date and related x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation plr-137485-04 law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary based upon the information submitted and the representations set forth above conclusion we conclude that x s s election was ineffective for the taxable_year beginning on date we also conclude that the ineffectiveness of x’s s election constituted an inadvertent invalid election within the meaning of sec_1362 an s_corporation from date and thereafter provided that x's subchapter_s_election is not otherwise terminated under sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be except as specifically set forth above no opinion is expressed or implied this ruling is directed only to the taxpayer that requested it sec_6110 plr-137485-04 concerning the federal tax consequences of the above-described facts under any other provision of the code provides that it may not be used or cited as precedent being sent to the your authorized representative pursuant to a power_of_attorney on file with this office a copy of this letter is sincerely s david r haglund david r haglund senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for ' purposes cc
